I am the newly elected Prime 
Minister of Albania. This is my first month in office. 
It is truly humbling to stand at this rostrum in the 
steps and the shadows of some of the great figures of 
history who have stood here and shaped our world, in 
this forum, which, for all the criticisms of the United 
Nations, is a living reminder that good must come from 
bad and that the march of progress through time is 
powered by debate, ideas, cooperation, argument and 
agreement.

Albania is no great Power; it is a small country, but 
with great potential. It has outstanding natural beauty 
and good and hard-working people. My challenge is to 



bring change so that this potential can be fulfilled. It will 
take time. It will take a lot of effort and perseverance. 
It will take understanding and support from friends and 
partners. For my part, I will add leadership. We have a 
long way to go, but it can be done.

I was reading a study recently that analysed every 
country in the world, measuring the positive and 
negative media coverage. Switzerland was at the top; 
Albania was 161st. In truth, people around the world 
may not know that much about Albania, but what they 
think they know is not good. The film industry has not 
been kind to us — Wag The Dog, Taken, Taken 2. Even 
I was a bit scared to be in Albania after that. I hope one 
day Liam Neeson, Dustin Hoffman and Robert De Niro 
can visit and see what a beautiful country it is and feel 
the potential that I feel.

But I am not naive. Our problems are not all based 
in Hollywood. Some are real and damaging, such as 
corruption, which scars countries in the way the swish 
of a blade can scar a beautiful face. It deters legitimate 
investors from investing. It holds back progress. It 
stops people from believing there can ever be fairness. 
Corruption can and must be beaten if we are to build the 
economic rule of law we need, get the investment we 
need and attract the tourism that our scenery, heritage 
and warm, welcoming people deserve. It will not be 
easy, but it can be done, and we are fully committed.

The world has changed tremendously in the course 
of recent decades, and it is changing now at an even 
faster pace. We all expect the United Nations to follow 
suit. United Nations reform is not only necessary; it has 
become imperative. If we fail to agree and act on that, 
the role which the United Nations is to play will remain 
incomplete.

One of the important aspects of change is the 
ongoing reform of the delivery of development 
assistance. In the course of a few years, delivering 
as one has proved to be a valuable achievement, and 
it represents today an avenue for deeper reform. If we 
want more effectiveness, better efficiency and coherent 
action by various United Nations actors and if we aim 
for better results on the ground and better value for 
our money, delivering as one is the way to go. We have 
pledged our support and will continue to do so as we 
are convinced that is the right path.
 

The United Nations is beyond any doubt one of 
the most important world bodies. We joined it in the 
middle of the past century. But it is not alone; for us, 
the European Union (EU), which represents the most 
important political project the world has known to date, 
is another. We aspire to join it. We know the changes 
we have to make, and I am determined to make them.

If the EU has turned its attention towards our 
region, particularly due to past conflicts, together 
we — Albanians, Serbs, Montenegrins, Bosnians, 
Macedonians and all the other peoples of the region 
who have already joined the European Union — should 
maintain our eyes and our focus on the EU for projects 
related to our development for a better and more 
prosperous common future. 

Regional cooperation that is not grounded in 
strategic projects serving the economic revival of all 
our countries in the process of integration into the 
European Union as a developed economic area would 
be completely ineffective. We have neither the time nor 
the luxury to engage in time-consuming, ineffective 
projects. No country of the region can afford such a 
luxury. Consequently, we should create new momentum 
in regional cooperation by effectively combining the 
objectives of the South East Europe 2020 strategy with 
the projects of the Europe 2020 agenda. We should 
not forget that successful regional cooperation has a 
direct effect on meeting economic accession criteria. 
Undoubtedly, meeting such criteria through intense and 
fruitful regional cooperation is neither an easy nor a 
simple task.

My vision for Albania is also a vision of the Balkans 
working together, in defiance of our history of so much 
war and conflict, although — let us say it loudly and 
proudly — these are past wars and past conflicts. I want 
to share my conviction that the remarkable agreement 
between Kosovo and Serbia launched a new era in 
South-East Europe. Their dialogue, which was an act 
of courage and wisdom on the part of both Kosovo 
and Serbia, with much-appreciated facilitation by the 
European Union, challenges every country of the region 
to mobilize its efforts in new and innovative forms of 
collaboration and cooperation. 

Not everything is easy or perfect. There are still a 
few here and there who continue to think in the past. But 
the prevailing truth is that Prime Ministers Thaçi and 
Da.i. have shouldered their leadership responsibility to 
bring their countries into the future they both deserve. 



More than anything, in a world interconnected and 
interdependent like never before, where space and 
relationships are related and recreated in continuity, it 
is crucial to live in the new time without prolonging the 
old one of conflicts and nationalism.

In this regard, Albania is committed to peace and 
prosperity in the region. This is why it is committed 
to the irreversible independence of Kosovo, which is 
already recognized by 104 Member States. This is why 
it calls upon all countries that have not yet recognized 
Kosovo to do so. They will not only help Kosovo and 
its people, but they will join those who, by recognizing 
Kosovo, have played an important role in strengthening 
security and stability in South-East Europe.

To those who are sceptical, I say that the people 
of Kosovo, like all the other peoples that now enjoy 
fully recognized, independent republics following 
the dissolution of the former Yugoslavia, deserve the 
recognition of their sovereignty, particularly as they 
have demonstrated, more than any other people in the 
region, their indisputable commitment to human rights, 
minority rights, dialogue and peace. Without this 
commitment, it would be very difficult for our region 
to make progress towards integration into the European 
Union. But their commitment is obvious and firm, 
and the region has been making remarkable progress 
towards its most important goal — integration into 
the European Union. Croatia has joined the European 
Union. We are waiting in the queue, as are Serbia and 
Kosovo.

I have no doubt that, provided that each and every 
country of the region replaces the politics of division 
with the politics of cooperation, and provided that we 
build shared values, beliefs and policies instead of 
clinging to ancient enmities, we can show how much 
we have changed and how quickly we can make the 
further changes needed to take our place alongside 
others in the modern European family of nations. It 
will undoubtedly take time and perseverance. It will 
take the understanding and support of European Union 
member States. It will take leadership on the part of us 
all, and as past practice and successful examples show, 
it can be done.

This is a very serious commitment, and I would 
like to state here that it is our firm intention to explore 
every possibility to initiate a constructive debate, 
develop a real dialogue and foster close cooperation in 
every possible aspect with each and every country of 
the region, including, notably, Serbia. Let the Balkans, 
which have been known so long for war and bloodshed, 
now be known for changing its ways and thereby change 
the world for the better.

I wish that, in this statement of hope, I could avoid 
having to speak about one of the most terrible human 
tragedies of our times, which has been unfolding before 
our eyes for two and a half years now. It has taken more 
than 100,000 human lives. It is destroying an entire 
generation and has brought a country to ruin. The 
recent large-scale use of chemical weapons constitutes 
a despicable crime against humanity that should not 
and must not remain unpunished.

Yet even within such a bleak picture, there has 
been a glimpse of hope. Yesterday, the Security 
Council finally adopted resolution 2118 (2013), on the 
removal and destruction of chemical weapons in Syria, 
which we welcome. It must now be quickly and fully 
implemented. 

As I walked to this rostrum, I felt the extraordinary 
sense of responsibility that the leadership of a country 
implies. I felt the power of the historic forces pulsating 
in this building. I felt the new world it has shaped, 
the challenges it has met, the challenges it has failed 
to meet and the challenges we, the family of nations, 
struggle to meet today in this ever more interdependent 
and complicated world.

I ran for office on the theme of renaissance, but 
we all know that words spoken while campaigning are 
the easy part. What is hard is turning those words into 
deeds, actions, policies and projects that deliver change. 
I am confident, but I am humble enough to know I 
cannot do it alone. I have much to learn, and the United 
Nations is one of those places where one always finds 
people, individuals, groups and Governments who can 
teach with experience and lead by example. 

We need support. We need partners and friends 
willing to be part of our journey for change. Renaissance 
means a new Albania. Building the renaissance is 
the challenge we face. It will take time. It will take 
perseverance. It will take the understanding and support 
of partners and friends. It will also take leadership, 
which I am committed to. But I know it can be done.
